Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 31, 2017

                                      No. 04-17-00285-CV

              MEDICAL IMAGING SOLUTIONS GROUP, INC. OF TEXAS,
                                 Appellant

                                                v.

WESTLAKE MEDICAL OF AUSTIN, LTD. d/b/a The Hospital at Westlake Medical Center,
  WLMA, LC, Westlake Surgical, LP d/b/a/ The Hospital at Westlake and WS GP, LLC,
                                    Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI06112
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        On June 26, 2017, Appellant Medical Imaging Solutions Group Inc. of Texas filed a
petition to review and access sealed records, specifically the clerk’s record, volume 3. On July
24, 2017, Appellant filed a certificate of conference indicated that he conferred with counsel for
Appellees Westlake Surgical LP d/b/a The Hospital at Westlake and WS GP, LLC, and that
counsel for both parties agree the parties “should and need access to the sealed records that are
part of the Clerk’s Record filed in this matter.” Accordingly, Appellant’s motion is GRANTED,
and the attorneys are directed to contact the Clerk of this court to make arrangements to review
the sealed record. All parties and their attorneys are ORDERED: (1) to fully comply with the
instructions provided by the Clerk of this court regarding their access to the sealed record; and
(2) not to share the contents of the sealed record with any person except to the extent necessary
to prepare their respective briefs.

        In the event Appellant or Appellees reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk